Citation Nr: 0945442	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  07-10 045A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran had service with the Philippine Commonwealth Army 
from November 1941 to May 1942, and with the Philippine 
Guerillas from August 1942 to May 1946.  He died in February 
2002.  The appellant is his widow.

This appeal originally came before the Board of Veterans' 
Appeals (Board) from an April 2006 rating decision by the 
United States Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, the Republic of the Philippines.  In 
April 2009, the Board remanded the case for the RO to give 
the appellant an opportunity to provide testimony at a 
hearing before the Board.  The RO sent the appellant two 
letters asking her to specify what type of hearing she 
desired; she did not respond to the letters, and the case has 
been returned to the Board.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in February 2002.  The cause of his 
death was sepsis due to pneumonia and laryngeal carcinoma.  

2.  The Veteran did not have a service-connected disability 
at the time of his death.

3.  The conditions which caused the Veteran's death did not 
begin in service, may not be presumed to be related to any 
incident of service, and have not been otherwise shown to be 
causally related to service.  


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is 
not established.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 
2002); 38 C.F.R. §§ 3.1, 3.5, 3.41, 3.303, 3.304, 3.307, 
3.309, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits, and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide VA and which information and evidence, if any, that 
VA will attempt to obtain on behalf of the claimant.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  The notice should also address the rating 
criteria or effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC), i.e., survivor benefits based on service 
connection of a Veteran's death, Section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a Veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).


The RO provided the appellant pre-adjudication notice by 
letter dated in October 2005.  Because service connection was 
not in effect for any disabilities suffered by the Veteran, 
properly tailored notice need not have included the items 
listed in (1) and (2) above.  Thus, the notice was sufficient 
with regard to Hupp.  The notice informed the appellant that 
the evidence needed to show that the Veteran died from a 
service-related injury or disease; notice that encompasses, 
in layperson's terms, the requirements for substantiating a 
claim that the Veteran died of a condition that warranted 
service connection.

Although the October 2005 notice did not address the 
provisions for assigning an effective date, as service 
connection is denied, no effective date will be assigned and 
any error is harmless.  

The Board further finds that the record reflects that the 
purpose of the notice was not frustrated.  In the October 
2005 letter, the RO explained that to support the claim for 
DIC, the evidence must show that the Veteran died from a 
service-connected injury or disease.  The letter also 
requested that the appellant sign and return authorization 
forms providing consent for VA to obtain private medical 
records, and that the appellant submit any evidence that 
conditions that caused the Veteran's death existed from 
service until his death, any treatment records pertaining to 
the claim, and any medical evidence of relevant disorders.

In the rating decision on appeal, the RO reported its 
conclusion that the evidence did not show that the Veteran's 
death was related to any condition shown during his military 
service.  A September 2006 statement of the case provided the 
appellant with the relevant regulations for her claim, 
including those governing VA's notice and assistance duties, 
as well as an explanation of the reason for the denial of the 
claim.  A letter dated in September 2007 requested that the 
appellant provide any medical evidence supporting her claim 
that the Veteran's death was related to asbestos exposure in 
service.  Thus, based on the record as a whole, the Board 
finds that a reasonable person would have understood from the 
information that VA provided to the appellant what was 
necessary to substantiate her claim, and as such, that she 
had a meaningful opportunity to participate in the 
adjudication of her claim such that the essential fairness of 
the adjudication was not affected.  

VA has obtained available service records, assisted the 
appellant in obtaining evidence, and afforded the appellant 
the opportunity to give testimony before the Board, although 
she declined to do so.  The duty to assist does not require 
that VA obtain a medical opinion in this case because there 
is no evidence of record of a disease, injury, or event in 
service that caused the Veteran's death and thus no 
indication that the disability or symptoms may be associated 
with the veteran's service or with a service-connected 
disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
All known and available records relevant to the issue on 
appeal have been obtained and associated with the appellant's 
claims file; and the appellant has not contended otherwise.  
VA has substantially complied with the notice and assistance 
requirements, and the appellant is not prejudiced by a 
decision on the claim at this time.

Cause of the Veteran's Death

The claims file does not contain any indication that the 
Veteran filed a claim for VA benefits during his lifetime.  
The appellant filed a claim in 2005 for VA survivor's 
benefits.  She indicated that she was claiming that the cause 
of the Veteran's death was due to service.

The Veteran's death certificate indicates that the cause of 
his death, which occurred in February 2002, was sepsis due to 
pneumonia and laryngeal carcinoma.  The appellant contends 
that the Veteran had a respiratory problem that began during 
service and may have been related to asbestos exposure 
therein.  She believes this contributed to his death.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for a disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Certain chronic 
disabilities, including malignant tumors, are presumed to 
have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

To establish service connection for the cause of a Veteran's 
death, evidence must show that disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but, rather, there must have been a causal connection.  
38 C.F.R. § 3.312.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a claim, VA shall give the benefit of 
the doubt to the claimant.  38 U.S.C.A. § 5107.

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary of VA 
promulgated any regulations in regard to such claims.  
However, VA has issued a circular on asbestos-related 
diseases.  DVB Circular 21-88-8, Asbestos-Related Diseases 
(May 11, 1988) provides guidelines for considering 
compensation claims based on exposure to asbestos.  The 
information and instructions from the DVB Circular have been 
included in a VA Adjudication Procedure Manual, M21-1 (M21- 
1), Part VI, 7.21.  VA must analyze an appellant's claim to 
entitlement to service connection for asbestosis or asbestos-
related disabilities under the administrative protocols under 
these guidelines.  See Ennis v. Brown, 4 Vet. App, 523, 527 
(1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993). VA 
Manual M21-1, Part VI, para. 7.21 (October 3, 1997) provides 
that inhalation of asbestos fibers can produce fibrosis and 
tumor, most commonly interstitial pulmonary fibrosis 
(asbestosis).  Asbestos fibers may also produce pleural 
effusion and fibrosis, pleural plaques, mesotheliomas of 
pleura and peritoneum, lung cancer, and cancers of the 
gastrointestinal tract.  Cancers of the larynx and pharynx, 
as well as the urogenital system (except the prostate) are 
also associated with asbestos exposure.  Thus persons with 
asbestos exposure have increased incidence of bronchial, 
lung, pharyngolaryngeal, gastrointestinal and urogenital 
cancer.  See M21-1, Part VI, para 7.21(a).

The applicable section of Manual M21-1 also notes that some 
of the major occupations involving exposure to asbestos 
include mining, milling, work in shipyards, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement and pipe products, military equipment, etc.  High 
exposure to respirable asbestos and a high prevalence of 
disease have been noted in insulation and shipyard workers, 
and this is significant considering that, during World War 
II, U.S. Navy veterans were exposed to chrysotile, amosite, 
and crocidolite that were used extensively in military ship 
construction.  Furthermore, it was revealed that many of 
these shipyard workers had only recently come to medical 
attention because the latent period for asbestos-related 
diseases varies from 10 to 45 or more years between first 
exposure and development of disease.  Also of significance is 
that the exposure to asbestos may be brief (as little as a 
month or two) or indirect (bystander disease).  See 
Department of Veterans Affairs, Veteran's Benefits 
Administration, Manual M21-1, Part 6, Chapter 7, Subchapter 
IV, § 7.21 b.

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court 
found that provisions in former paragraph 7.68 (predecessor 
to paragraph 7.21) of VBA Manual M21-1, Part VI, did not 
create a presumption of exposure to asbestos.  Medical nexus 
evidence is required in claims for asbestos related disease 
related to alleged asbestos exposure in service.  VA O.G.C. 
Prec. Op. No. 04-00.


In short, with respect to claims involving asbestos exposure, 
VA must determine whether or not military records demonstrate 
evidence of asbestos exposure during service, develop whether 
or not there was pre-service and/or post-service occupational 
or other asbestos exposure, and determine whether there is a 
relationship between asbestos exposure and the claimed 
disease.  See M21-1, Part VI, 7.21; DVB Circular 21- 88-8, 
Asbestos-Related Diseases (May 11, 1988).

The claims file contains a limited number of documents dated 
in the 1940s.  The available records do not provide any 
evidence that the Veteran's duties in service involved 
mining, milling, work in shipyards, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement and pipe products, military equipment, etc.  

His service discharge examination completed in April 1946 
noted normal lungs and throat examinations.  Chest X-ray was 
normal.  

In February 1946, the veteran completed an affidavit for 
Philippine Army Personnel, listing his service during World 
War II.  In the section for wounds and illnesses incurred in 
service, the veteran reported that after his unit disbanded 
he contracted malaria.  He reported no other illnesses.

There is no indication in the record that the Veteran filed a 
claim for service connection for any disability during his 
lifetime.  The Veteran was seen in March 2001 with a history 
of severe coughing for the past three months.  His voice was 
noted to be hoarse.  In August 2001, he was noted to be a 
smoker, with a 50 pack/year smoking history.  Stage IV 
laryngeal cancer was noted.   

The appellant has submitted statements from two service 
comrades of the Veteran who attested that during service he 
was treated for malaria, cough, and colds.  The appellant has 
reported that the Veteran did not smoke or drink alcohol, and 
that he experienced malaria, cough, and colds during service.

There is no basis in the record to show that the Veteran was 
exposed to asbestos in service or that any such exposure 
caused his laryngeal cancer.  Despite the appellant's 
contentions, it appears that the treating physician believed 
that the Veteran had a significant smoking history.  The 
appellant has not provided any information as to the source 
of the alleged exposure to asbestos, nor has she provided any 
medical evidence relating her husband's fatal cancer to such 
alleged exposure.

The record shows that the Veteran's fatal sepsis, pneumonia, 
and laryngeal cancer were contracted shortly before his death 
in 2002.  No medical evidence has been received attributing 
any of these conditions to any incident of his service more 
than five decades earlier.  

Regarding the appellant's own opinion that the Veteran's 
fatal laryngeal cancer is related to asbestos in service, the 
Board notes that the question of etiology of a disease such 
as laryngeal cancer is not one for which lay evidence would 
be competent evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  The question of etiology of a disorder 
is one that is eminently medical in nature.  It is neither 
shown in the record, nor alleged by the appellant, that she 
has had the training or has the expertise to address this 
question, and she has not cited to any texts, treatises, or 
supporting medical opinions in the matter.  See Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir 2006); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board concludes that the preponderance of the evidentiary 
weight is against a finding that the Veteran's fatal 
laryngeal cancer, sepsis, or pneumonia began during or soon 
after his service, or that they are related to any incident 
of service, including alleged asbestos exposure therein.  The 
Board therefore denies the claim for service connection for 
the cause of the Veteran's death.


ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


